         Case 1:20-cv-09132-AJN Document 114 Filed 05/25/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT                                  5/25/21
                           SOUTHERN DISTRICT OF NEW YORK



 IN RE CITIGROUP SECURITIES                             Master File No. 1:20-cv-9132-AJN
 LITIGATION



                                STIPULATION AND ORDER

               WHEREAS, on December 4, 2020, the Court entered a Stipulation and Order

extending the time to respond to the complaint filed in City of Sunrise Firefighters’ Pension Fund

v. Citigroup, Inc. et al., No. 20-cv-9132, against Citigroup Inc., Michael L. Corbat, John C.

Gerspach, and Mark A. L. Mason (collectively, the “Original Defendants”) (ECF No. 17);

               WHEREAS, in an order dated February 4, 2021, the Court consolidated Case

Nos. 20-cv-9132, 20-cv-09573, 20-cv-10360, and any subsequently filed, removed, or transferred

actions related to the claims asserted in the now-consolidated action under the caption In re

Citigroup Securities Litigation (the “Consolidated Action”) (ECF No. 66);

               WHEREAS, in the same order, the Court appointed Public Sector Pension

Investment Board Lead Plaintiff in the Consolidated Action and appointed Bleichmar Fonti &

Auld LLP Lead Counsel for the putative class in the Consolidated Action (ECF No. 66);

               WHEREAS, on February 22, 2021, the Court entered a schedule for the filing of a

consolidated amended complaint and for the Original Defendants to move, answer, or otherwise

respond to the consolidated amended complaint (ECF No. 71);

               WHEREAS, on April 20, 2021, Lead Plaintiff and Named Plaintiff Anchorage

Police & Fire Retirement System (collectively, the “Plaintiffs”) filed a consolidated amended

complaint naming as additional defendants certain current and former members of Citigroup’s
         Case 1:20-cv-09132-AJN Document 114 Filed 05/25/21 Page 2 of 4




Board of Directors: Ellen M. Costello, Grace E. Dailey, Barbara J. Desoer, John C. Dugan, Duncan

P. Hennes, Peter B. Henry, Franz B. Humer, S. Leslie Ireland, Lew W. Jacobs, Renee J. James,

Eugene M. McQuade, Michael E. O’Neill, Anthony M. Santomero, James S. Turley, Deborah C.

Wright, Alexander R. Wynaendts, and Ernesto Zedillo Ponce de Leon (collectively, the “New

Defendants,” and together with the Original Defendants, the “Defendants”) (ECF No. 72);

               WHEREAS, under the current schedule, the Original Defendants have until June 4,

2021 to move, answer, or otherwise respond to the consolidated amended complaint (ECF No. 71);

               WHEREAS, the parties wish to agree to service as to the New Defendants and to

allow the New Defendants to respond to the consolidated amended complaint on the same schedule

as the Original Defendants, without altering the current schedule set by the Court;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the attorneys for the undersigned parties to this action, as follows:

               1.      The undersigned counsel designated below hereby agree to accept service

in this action on behalf of the New Defendants that each counsel represents.

               2.      Except as to the defense of insufficiency of service of process, by entering

into this stipulation, Defendants do not waive, and hereby expressly preserve, all potential defenses

in this litigation, including but not limited to defenses relating to venue or jurisdiction.

               3.      Pursuant to the Court’s February 22, 2021 order (ECF No. 71), Defendants

shall have until June 4, 2021 in which to move, answer, or otherwise respond to the consolidated

amended complaint. If Defendants move to dismiss, pursuant to Section 3.F of the Court’s

Individual Practices, within 21 days of service of Defendants’ motion, Plaintiffs shall notify the

Court and Defendants in writing whether they (i) intend to seek to file an amended pleading and

when they will do so, or (ii) will rely on the consolidated amended complaint.



                                                  -2-
         Case 1:20-cv-09132-AJN Document 114 Filed 05/25/21 Page 3 of 4




               4.     Pursuant to the Court’s February 22, 2021 order (ECF No. 71), if

Defendants move to dismiss and Plaintiffs do not seek to file an amended pleading, (i) Plaintiffs

shall have until July 19, 2021 in which to file their opposition to the motion to dismiss; and (ii)

Defendants shall have until August 18, 2021 in which to file their reply in support of the motion

to dismiss.




                                                -3-
        Case 1:20-cv-09132-AJN Document 114 Filed 05/25/21 Page 4 of 4




Dated: May 20, 2021


/s/ Javier Bleichmar*                                /s/ Sharon L. Nelles
*Signature used with permission pursuant             Sharon L. Nelles (nelless@sullcrom.com)
to S.D.N.Y. ECF Rule 8.5                             David M.J. Rein (reind@sullcrom.com)
Javier Bleichmar (jbleichmar@bfalaw.com)             SULLIVAN & CROMWELL LLP
Joseph A. Fonti (jfonti@bfalaw.com)                  125 Broad Street
Erin H. Woods (ewoods@bfalaw.com)                    New York, New York 10004
BLEICHMAR FONTI & AULD LLP                           Telephone: (212) 558-4000
7 Times Square, 27th Floor                           Facsimile:     (212) 558-3588
New York, New York 10036
Telephone: (212) 789-1340                            Attorneys for Defendants Citigroup Inc.,
Facsimile:      (212) 205-3960                       Michael L. Corbat, Barbara J. Desoer, John
                                                     C. Gerspach, and Mark A. L. Mason
Attorneys for Lead Plaintiff Public Sector Pension
Investment Board, Named Plaintiff Anchorage
Police & Fire Retirement System, and the Putative    /s/ Mary Eaton*
Class                                                *Signature used with permission pursuant
                                                     to S.D.N.Y. ECF Rule 8.5
                                                     Mary Eaton (mary.eaton@freshfields.com)
                                                     FRESHFIELDS BRUCKHAUS DERINGER LLP
                                                     601 Lexington Avenue, 31st Floor
                                                     New York, New York 10022
                                                     Telephone: (212) 277-4000
                                                     Facsimile:    (212) 277-4001

                                                     Attorney for Defendants Ellen M. Costello,
                                                     Grace E. Dailey, John C. Dugan, Duncan P.
                                                     Hennes, Peter B. Henry, Franz B. Humer, S.
                                                     Leslie Ireland, Lew W. Jacobs, Renee J.
                                                     James, Eugene M. McQuade, Michael E.
                                                     O’Neill, Anthony M. Santomero, James S.
                                                     Turley, Deborah C. Wright, Alexander R.
                                                     Wynaendts, and Ernesto Zedillo Ponce de
                                                     Leon




SO ORDERED, this 25th day of May, 2021.

                                                        ______________________________
                                                           Honorable Alison J. Nathan
                                                           United States District Judge



                                             -4-
